Case 13-28503        Doc 164      Filed 12/31/18 Entered 12/31/18 17:01:49              Desc       Page
                                               1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 28503
         Damon C HALL, III
         Yarkona S HALL
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/16/2013.

         2) The plan was confirmed on 01/30/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/30/2014, 01/30/2014, 02/26/2016, 10/01/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/02/2017, 11/02/2017, 11/15/2017.

         5) The case was Completed on 10/15/2018.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $360,985.99.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-28503            Doc 164    Filed 12/31/18 Entered 12/31/18 17:01:49                      Desc       Page
                                                 2 of 4



Receipts:

          Total paid by or on behalf of the debtor             $200,588.76
          Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                    $200,588.76


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $1,365.00
    Court Costs                                                                 $0.00
    Trustee Expenses & Compensation                                         $8,477.04
    Other                                                                       $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $9,842.04

Attorney fees paid and disclosed by debtor:                   $2,500.00


Scheduled Creditors:
Creditor                                         Claim         Claim            Claim        Principal       Int.
Name                                   Class   Scheduled      Asserted         Allowed         Paid         Paid
Ally Financial                     Secured        8,689.00       7,125.91         7,125.91      7,125.91      564.85
Altair OH XIII LLC                 Unsecured         748.00        723.50           723.50          65.12        0.00
Altair OH XIII LLC                 Unsecured      1,568.00       1,673.26         1,673.26        150.59         0.00
American InfoSource LP             Unsecured      6,988.00       6,988.50         6,988.50        628.97         0.00
Antio LLC                          Unsecured      5,438.00       5,716.80         5,716.80        514.51         0.00
Becket & Lee                       Unsecured      4,254.00       4,067.11         4,067.11        366.04         0.00
Cap1/Mnrds                         Unsecured         578.00           NA               NA            0.00        0.00
Cavalry Portfolio Services LLC     Unsecured      6,933.00            NA               NA            0.00        0.00
Cavalry SPV I LLC                  Unsecured         568.00        568.17           568.17          51.14        0.00
Chase                              Unsecured      4,713.00            NA               NA            0.00        0.00
Cook County Assessor's Office      Secured       15,909.83           0.00       15,909.83         525.24         0.00
Cook County Assessor's Office      Secured       30,714.77           0.00       30,714.77       1,048.67         0.00
Cook County Assessor's Office      Secured       13,923.15           0.00       13,923.15         521.99         0.00
Cook County Treasurer              Secured        1,600.00           0.00         1,600.00           0.00        0.00
Cook County Treasurer              Secured        3,954.61       3,038.62         3,038.62      2,384.91         0.00
Discover Bank                      Unsecured      9,445.00       9,420.63         9,420.63        847.86         0.00
Discover Bank                      Unsecured      4,031.00       4,031.43         4,031.43        362.83         0.00
Discover Bank                      Unsecured      1,121.00       1,121.77         1,121.77        100.96         0.00
Federal National Mortgage Assoc    Secured      322,705.00    316,558.30       316,558.30            0.00        0.00
Federal National Mortgage Assoc    Secured        5,771.68       5,771.68         5,771.68      5,771.68         0.00
Ford Motor Credit Corporation      Secured       16,042.00     13,935.76        13,935.76      13,935.76      598.81
Illinois Dept of Revenue 0414      Priority            0.00      3,588.00         3,588.00      3,588.00         0.00
Kondaur Capital                    Unsecured            NA     65,762.32        65,762.32       5,918.61         0.00
Kondaur Capital Corporation        Secured       87,550.00     27,000.00        27,000.00      27,000.00    1,295.20
Midland Funding                    Unsecured      2,554.00            NA               NA            0.00        0.00
PNC Bank NA                        Unsecured            NA     79,473.57        79,473.57       7,152.62         0.00
PNC Bank NA                        Secured       19,000.00    111,973.57        32,500.00      32,500.00    2,871.94
PNC Bank NA                        Secured       94,591.00           0.00             0.00           0.00        0.00
Pnc Mortgage                       Secured      172,840.00            NA               NA            0.00        0.00
PNC Mortgage Corporation           Secured       25,000.00    142,740.60        25,000.00      25,000.00    1,633.90
PNC Mortgage Corporation           Secured        9,864.44           0.00         9,864.44      9,864.44         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-28503              Doc 164    Filed 12/31/18 Entered 12/31/18 17:01:49                     Desc        Page
                                                   3 of 4



Scheduled Creditors:
Creditor                                           Claim           Claim         Claim        Principal        Int.
Name                                     Class   Scheduled        Asserted      Allowed         Paid          Paid
PNC Mortgage Corporation             Unsecured           0.00     117,740.60    117,740.60      10,596.65          0.00
Target N.B.                          Unsecured      1,203.00              NA            NA            0.00         0.00
TD Bank USA NA                       Unsecured      2,417.00         1,153.38      1,153.38        103.80          0.00
Village of Dolton                    Unsecured      1,000.00              NA            NA            0.00         0.00
Wells Fargo Bank                     Unsecured            NA             0.00    78,802.23       6,378.58          0.00
Wells Fargo Bank                     Secured       20,000.00       98,802.23     20,000.00      20,000.00     1,277.14


Summary of Disbursements to Creditors:
                                                                   Claim            Principal                Interest
                                                                 Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $316,558.30                $0.00                  $0.00
      Mortgage Arrearage                                     $5,771.68            $5,771.68                  $0.00
      Debt Secured by Vehicle                               $21,061.67           $21,061.67              $1,163.66
      All Other Secured                                    $179,550.81          $118,845.25              $7,078.18
TOTAL SECURED:                                             $522,942.46          $145,678.60              $8,241.84

Priority Unsecured Payments:
       Domestic Support Arrearage                                   $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                     $0.00              $0.00                  $0.00
       All Other Priority                                       $3,588.00          $3,588.00                  $0.00
TOTAL PRIORITY:                                                 $3,588.00          $3,588.00                  $0.00

GENERAL UNSECURED PAYMENTS:                                $377,243.27           $33,238.28                   $0.00


Disbursements:

         Expenses of Administration                                 $9,842.04
         Disbursements to Creditors                               $190,746.72

TOTAL DISBURSEMENTS :                                                                             $200,588.76




UST Form 101-13-FR-S (9/1/2009)
Case 13-28503        Doc 164       Filed 12/31/18 Entered 12/31/18 17:01:49                Desc      Page
                                                4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
